UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1552




In Re:   ROBERT JUNIORS COX,

                Petitioner.




                 On Petition for Writ of Mandamus.



Submitted:   November 17, 2009           Decided:   November 19, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Juniors Cox, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Juniors Cox petitions for a writ of mandamus

seeking    an    order    directing        his    immediate         release      from    the

Commonwealth of Virginia Department of Corrections.                          We conclude

that Cox is not entitled to mandamus relief.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                   In re First Fed. Sav. &

Loan   Ass’n,    860     F.2d    135,   138       (4th    Cir.      1988).        Further,

mandamus    is    a    drastic     remedy        and   should       only    be    used    in

extraordinary circumstances.            Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir.   1987).         Mandamus    may   not      be    used    as   a   substitute        for

appeal.     In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979).     The relief sought by Cox is not available by way of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                 We

dispense    with       oral     argument      because         the   facts     and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        PETITION DENIED




                                            2